DETAILED ACTION
This action is in response to application 17/019,462 filed on 09/14/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
3.	Applicant’s election without traverse of Invention III (claims 16-20) in the reply filed on 09/05/2021 is acknowledged. Applicants cancels claim 1-15 without prejudice or disclaimer. Applicant presents new claims 21-35. Claim 16 is amended for clarity. After entry of this amendment, claims 16-35 are pending in the application.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 16-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,778,942 B2.

Instant Application: 17/019,462
Note: bold and underlined fonts means same features between instant application and conflicting appl.
Conflicting Application: 16/258,203
→ now US Patent No.: 10,778,942 B2
 Claim [1]:  An interactive resource landscape management system comprising: a server database comprising a baseline dataset, the baseline dataset comprising baseline geospatially-referenced data; a server content engine operating to source the baseline data to generate a sourced baseline dataset; a remote site device comprising: a geolocation device providing a location of the remote site device; a surveillance sensor sensing range and direction to a survey target and generating surveillance sensor data associated with the survey target; a local database comprising a local dataset, the local dataset comprising the surveillance sensor data and local geospatially-referenced data; and a user interface enabling a user to selectively populate the local database with the surveillance sensor data and with resource landscape data; a data synthesizer that combines the sourced baseline dataset with the local dataset to create a set of synthesized datasets comprising a particular synthesized dataset, each of the synthesized datasets of a user selectable format; and a renderer configured to present a plurality of views of each of the set of synthesized datasets using the user interface; wherein: the interactive resource landscape management system operates with respect to a geospatially identifiable resource landscape; and the user performs interactive resource landscape management of the geospatially identifiable resource landscape using the particular synthesized dataset rendered on the user interface.
 A system for interactive resource management of a resource site, comprising: a server database comprising a baseline dataset, the baseline dataset comprising baseline geospatially-referenced data; a remote site device comprising: a geolocation device providing a location of the remote site device; a surveillance sensor sensing range and direction to a survey target and generating surveillance sensor data associated with the survey target; a local database comprising a local dataset, the local dataset comprising the surveillance sensor data and local geospatially-referenced data; and a user interface enabling a user to selectively populate the local database with the surveillance sensor data; a data synthesizer that combines the baseline dataset with the local dataset to create a set of synthesized datasets, each of the synthesized datasets identified with a temporal epoch; and a renderer configured to present a plurality of views of each of the set of synthesized datasets using the user interface; wherein: the plurality of views of the synthesized dataset include a temporally referenced view; the user selects a particular synthesized dataset by selecting the temporal epoch identified with the particular synthesized dataset; the resource site is a geospatially identifiable site location; and the user performs interactive resource management of the resource site using the particular synthesized dataset rendered on the user interface.
 An interactive resource landscape management system comprising: a server database comprising a baseline dataset, the baseline dataset comprising baseline geospatially-referenced data; a server content engine operating to source the baseline data to generate a sourced baseline dataset; a remote site device comprising: a geolocation device providing a location of the remote site device; a surveillance sensor generating surveillance sensor data associated with a survey target; a local database comprising a local dataset, the local dataset comprising the surveillance sensor data and local geospatially-referenced data; and a user interface enabling a user to selectively populate the local database with at least one of the surveillance sensor data and resource landscape data; a data synthesizer that combines the sourced baseline dataset with the local dataset to create a set of synthesized datasets comprising a particular synthesized dataset; and a renderer configured to present a plurality of views of each of the set of synthesized datasets using the user interface; wherein: the interactive resource landscape management system operates with respect to a geospatially identifiable resource landscape; and the user performs interactive resource landscape management of the geospatially identifiable resource landscape using the particular synthesized dataset rendered
on the user interface.
Claim [19]: An interactive resource management system for an archaeological resource site, comprising: a server database comprising a baseline dataset, the baseline dataset comprising baseline geospatially-referenced data; a remote site device comprising: a geolocation device providing a location of the remote site device; a plurality of surveillance sensors measuring range and direction to a survey target and generating surveillance sensor data associated with the survey target; a visible band camera; a local database comprising a local dataset, the local dataset comprising the surveillance sensor data and local geospatially-referenced data; and a user interface receiving input from a user to direct the surveillance sensor at the survey target and to populate the local database with the surveillance sensor data; a data synthesizer that combines the baseline dataset with the local dataset to create a set of synthesized datasets, each of the synthesized datasets identified with a temporal epoch; and a renderer presenting a plurality of views of each of the set of synthesized datasets using the user interface, the plurality of views comprising an augmented reality view; wherein: the user views the plurality of views of the synthesized dataset on the user interface; the user selects a particular synthesized dataset by selecting the temporal epoch identified with the particular synthesized dataset; and the user selects an artifact point associated with the particular temporal epoch and renders data associated with the artifact point on the user interface.
Claim [30]: A method of interactive resource landscape management comprising: providing an interactive resource management system comprising: a server database comprising a baseline dataset; a server content engine operating to source the baseline dataset to generate a sourced baseline dataset; and a remote site device comprising a geolocation device, at least one surveillance sensor, a user interface, and a local database, the local database comprising local geospatially-referenced data; accessing the baseline dataset comprising baseline geospatially-referenced data associated with a geospatially identifiable asset location of an asset; directing the at least one surveillance sensor within the asset location to create surveillance sensor data associated with the asset; synthesizing the surveillance sensor data with the sourced baseline dataset to create a set of synthesized datasets, each of the synthesized datasets of a user selectable format; selecting the user selectable format using the user interface; and rendering each of the set of synthesized datasets in the user selected format on the user interface.
Claim [15]: A method for interactive asset management comprising: accessing a server database comprising a baseline dataset, the baseline dataset comprising baseline geospatially-referenced data associated with an asset location of an asset; providing a remote site device comprising a geolocation device, at least one surveillance sensor, a user interface, and a local database, the local database comprising local geospatially-referenced data; directing the at least one surveillance sensor within the asset location to create surveillance sensor data associated with the asset; synthesizing the surveillance sensor data with the baseline dataset to create a set of synthesized datasets, each of the synthesized datasets identified with a temporal epoch; rendering each of the set of synthesized datasets on the user interface; and selecting a particular synthesized dataset by selecting a particular temporal epoch identified with the particular synthesized dataset.


	Boyless teaches unique features of the instant application of a server content engine (see fig. 4 unit 350) operating to source the baseline data to generate a sourced baseline dataset (see paragraph [0090]) and wherein the interactive resource landscape management system operates with respect to a geospatially identifiable resource landscape (see paragraph [0069]); and the user (see fig. 1 unit 110) performs interactive resource landscape management (see paragraph [0103]) of the geospatially identifiable resource landscape (see paragraph [0069]) using the particular synthesized dataset rendered on the user interface (see fig. 10 unit 1012, paragraph [0074]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of providing system and method for dynamic and centralized interactive resource management by modifying Boyless’s teachings in the present US Patent No. 10,778,942 B2: for the purpose of a user selecting a particular synthesized dataset by selecting the temporal epoch identified with the particular synthesized dataset, thereby enhancing interactive resource management capabilities.


Claim Interpretations - 35 USC § 112(f)
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” or “unit”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” or “step” or “unit” and/or “configured to” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” or “step” or “unit” and/or “configured to” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless and therefore are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a render configured to …” in claims 16 and 24.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
8.	The following is a statement of reasons for the indication of allowable subject matter: 
Claims 16-35 of the instant application would be allowable provided obviousness type double patenting rejection above is overcome.





Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Jurgenson et al. (US Patent No.: 9,652,896 B1) discloses image based tracking in augmented reality systems. 

	Kim et al. (US Pub. No.: 2017/0293297 A1) discloses electronic apparatus and operating method thereof.

	Crooks et al. (US Patent Number: 5,930,773) discloses computerized resource accounting method and systems, computerized utility management methods and systems, multi-user utility management methods, and energy-consumption-based tracking method and systems.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.B.C/Examiner, Art Unit 2485          

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485